DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Status of the Claims
Claims 1-21 are pending in the current application.
Claims 17-20 are withdrawn from consideration in the current application.
Claim 1 is amended in the current application.

Response to Arguments
Applicant's remarks and amendments filed on August 16, 2022 have been fully considered.
Applicant argues that the display device of Kim in view of Song and Edman does not disclose (1) a first layer and a second layer that do not include a separation region, (2) all area of the first layer overlaps with all area of the second layer, and (3) all area of the second layer overlaps with all area of the first layer.
This is not persuasive for the following reasons.  The grounds of rejection have been updated to reflect the present claim amendments.  Kim teaches the base film structure (i.e. substrate layers 110+111+112+113, supporting member 400, protection films 300+300a+300b) comprises substrate layers 110+111+ 112+113 (i.e. a first layer) and protection films 300+300a+300b (i.e. a second layer) overlapping each other, where a metal support member 400 (i.e. a metal layer) is positioned between the first and second layers (Kim, [0050], [0059]-[0062], [0092]-[0093], Fig 11).  Although Kim’s Figure 11 depicts the bending area BA between 300a and 300b having a separation region (i.e. a separation region where the first layer and the second layer do not overlap), Kim also teaches that the 300a portion can completely extend through the bending area BA with a shaped or patterned feature to provide a starting point to facilitate precise bending in a desired direction (Kim, [0094]-[0098], Figs 12-13).  It would have been obvious to one of ordinary skill in the art to form Kim’s protection films 300+300a+300b (second layer) to be continuous (does not include a separation region) with an area that fully overlaps an area of the substrate layers 110+111+ 112+113 (first layer) in combination with a metal support member 400 (metal layer) to yield a structure that provides a starting point to facilitate precise bending in a desired direction and that maintains a neutral plane with a predictable and reasonable expectation of success (Kim, [0095]-[0098]; see MPEP 2143).  The resulting embodiment yields a structure having all area of the first layer (substrate layers 110+111+ 112+113) overlapping with all area of the second layer (protection films 300+300a+300b) and all area of the second layer (protection films 300+300a+300b) overlapping with all area of the first layer (substrate layers 110+111+ 112+113).

    PNG
    media_image1.png
    505
    553
    media_image1.png
    Greyscale
 
Kim – Figure 11

    PNG
    media_image2.png
    504
    718
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    401
    media_image3.png
    Greyscale

Kim – Figures 12 & 13
Applicant argues that Kuroda does not cure the deficiencies discussed above, because Kuroda’s base material has a different structure than the base film of modified Kim, and Kuroda is directed to a conductive sheet that provides electrical connection at an outer edge of a display surface.
This is not persuasive for the following reasons.  Note that while Kuroda does not disclose all the features of the present claimed invention, Kuroda is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention.  Kuroda is combined with Kim, Song, and Edman.  Kuroda teaches that is well known and well within the abilities of those skilled in the art to utilize polymers having modulus from 2-7 GPa to form polymer layers in base film structures to prevent curl and exhibit sufficient shaping properties (Kuroda, [0026]).  Additionally, Kim identifies that it is important to utilize and provide materials and a structure capable of providing electrical contact between the display area DA/A2 and the non-display area NDA/A1 across a bending region BA (Kim, [0029]-[0033], Figs 1-3).  Therefore, one of ordinary skill in the art would not have been dissuaded from seeking out the teachings of Kuroda (that discuss conductive sheets that provide electrical connections), but rather would have been motivated to do so in view of Kim’s disclosure.
Applicant argues that Namkung does not cure the deficiencies discussed above, and Namkung pertains to protective layers for peripheral pad units rather than for display panels.
This is not persuasive for the following reasons.  Note that while Namkung does not disclose all the features of the present claimed invention, Namkung is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention.  Namkung is combined with Kim, Song, and Edman.  Kim and Song already suggest that each of the substrate layers 110+111+112+113 (i.e. a first layer) and the protection films 300+300a+300b (i.e. a second layer) can be formed of polymers (such as polyimides, polyetherketones, or the like; Kim, [0031], [0050], [0059], [0086]; Song, [0029]).  Kim merely remains silent regarding specific species of polymers within the suggest polymer genus of polyetherketones.  Namkung is then applied to provide additional guidance.  Namkung teaches base protective layers of a display device can include a first layer, a second layer, and a metal layer disposed between the first and second layers (Namkung, [0023]-[0024], [0032]-[0038], Fig 4), where the first and second layers have an elastic coefficient (modulus) from about 10 MPa to 200 GPa (0.01 to 200 GPa) to prevent the occurrence of cracks and failure when the display is bent and to provide enhanced display reliability (Namkung, [0006], [0012], [0032], [0035]-[0037]), and where the base protective layers have organic layers that can include polyimide or polyetheretherketone (i.e. a polyaryletherketone) and the metal layer (Namkung, [0035]-[0038], Fig 4).  It would have been obvious to one of ordinary skill in the art to have formed embodiments having a first layer of polyimide and a second layer of polyetheretherketone (i.e. a polyaryletherketone) from the finite list of suitable organic materials disclosed by Namkung (Namkung, [0035]-[0038], MPEP 2143).  Since modified Kim and Namkung both disclose display devices comprising layer structures formed of polymers (such as polyimides, polyetherketones, or the like) and a metal layer, it would have been obvious to one of ordinary skill in the art to have utilized Namkung’s polyetheretherketone (i.e. a polyaryletherketone) to form modified Kim’s second layer to yield a display device that can prevent the occurrence of cracks and failure when the display is bent and that can provide enhanced display reliability (Namkung, [0006], [0012], [0032], [0035]-[0037]).

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1), in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations), and in view of Edman et al. (US 5667851).
Regarding Claims 1 and 16, Kim teaches a flexible display device comprising a display panel (display area DA) including display components (TFT+140+155+180+360+240+ 600) and barrier/buffer layers (i.e. substrate 301+302) that provide a flat surface (i.e. a first surface) for the pixel circuits and the thin film transistors (TFTs) to be formed on (Kim, [0002]-[0008], [0099]-[0109], Figs 11, 14).  Kim teaches a base film structure (i.e. substrate layers 110+111+112+113, supporting member 400, protection films 300+300a+300b) that is disposed on and extends to cover an opposite surface (i.e. a second surface) of the barrier/buffer layers (substrate 301+302), where the barrier/buffer layers (substrate 301+302) are disposed between the TFTs and the base film structure (i.e. substrate layers 110+111+112+113 and protection films 300+300a+ 300b) of the display device (Kim, [0092]-[0093], [0099]-[0102], Figs 11, 14).  Kim teaches the base film structure (i.e. substrate layers 110+111+112+113, supporting member 400, protection films 300+300a+300b) comprises substrate layers 110+111+ 112+113 (i.e. a first layer) and protection films 300+300a+300b (i.e. a second layer) overlapping each other, where a metal support member 400 (i.e. a metal layer) is positioned between the first and second layers (Kim, [0050], [0059]-[0062], [0092]-[0093], Fig 11).  Although Kim’s Figure 11 depicts a bending area BA between 300a and 300b having a separation region (i.e. a separation region where the first layer and the second layer do not overlap), Kim also teaches that the 300a portion can completely extend through the bending area BA with a shaped or patterned feature to provide a starting point to facilitate precise bending in a desired direction (Kim, [0094]-[0098], Figs 12-13).  It would have been obvious to one of ordinary skill in the art to form Kim’s protection films 300+300a+300b (second layer) to be continuous (does not include a separation region) with an area that fully overlaps an area of the substrate layers 110+111+ 112+113 (first layer) in combination with a metal support member 400 (metal layer) to yield a structure that provides a starting point to facilitate precise bending in a desired direction and that maintains a neutral plane with a predictable and reasonable expectation of success (Kim, [0095]-[0098]; MPEP 2143).  The resulting embodiment yields a structure having all area of the first layer (substrate layers 110+111+ 112+113) overlapping with all area of the second layer (protection films 300+300a+300b) and all area of the second layer (protection films 300+300a+300b) overlapping with all area of the first layer (substrate layers 110+111+ 112+113).  Kim’s protection films 300+300a+300b (second layer) have a tensile modulus in the range of 3-15 GPa (Kim, [0059]-[0062]).  Kim’s second layer tensile modulus range overlaps with the claimed range of 1-10 GPa, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).

    PNG
    media_image4.png
    630
    777
    media_image4.png
    Greyscale

Kim – Figure 14

    PNG
    media_image1.png
    505
    553
    media_image1.png
    Greyscale
 
Kim – Figure 11

    PNG
    media_image2.png
    504
    718
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    401
    media_image3.png
    Greyscale

Kim – Figures 12 & 13
Kim teaches substrate layers 110+111+112+113 (i.e. a first layer) may include polyimide (an imide-based polymer) or polyethylene terephthalate (a polyester polymer) materials (Kim, [0031]); but remains silent regarding the substrate layers having a modulus of 1-10 GPa.
Song, however, teaches a flexible optical laminate and image display device, where the optical laminate comprises two substrates each having a tensile modulus in the range from 2,000-7,500 MPa (2-7.5 GPa), where the material for the substrates includes polyester-based and imide-based films (Song, Abstract, [0008]-[0018], [0025]-[0031], [0049]-[0062]).  Song’s tensile modulus range is encompassed within the claimed range of 1-10 GPa, and therefore, satisfies the claimed range (MPEP 2131.03).
Since Kim and Song both disclose flexible optical display devices comprising substrates formed of similar polymer materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Kim’s substrate layers 110+111+112+113 (i.e. a first layer) to have thickness and tensile modulus within the range of 2-7.5 GPa to yield an optical display laminate substrate structure that can be effectively applied to flexible display devices, exhibit improved flexible property, and achieve reduced cracking as taught by Song (Song, [0008]-[0010], [0017]-[0018], [0025]-[0028]).
Modified Kim remains silent regarding an adhesive layer not positioned between the metal layer and the first and second layers (required by claim 1), remains silent regarding all area of the first layer overlapping the metal layer (required by claim 1), and remains silent regarding a reactive group on the surface of the metal layer that is directly bonded to reactive groups on the surfaces of the first and second layers (required by claim 16).
Edman, however, teaches a method of improving adhesion between polyimide layers and metal layers without the use of an adhesive by introducing reactive functional groups to the layer surfaces by applying surface treatments, where the polyimide and metal laminates are useful in electronic and electrical applications (Edman, Cols 2-3, Col 5 Lines 33-67, Col 6-7, Col 8 Lines 1-21).
Since modified Kim and Edman both disclose polyimide layers disposed on metal layers for electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Edman’s adhesion improving methods (as a substitute for conventional adhesive layers such as Kim’s 30x/30z; see Kim, [0083], [0091], Fig 11) to form modified Kim’s polyimide and metal layer structure to yield a laminate structure that has increased bonding properties without use of an adhesive and improved peel strength as taught by Edman (Edman, Col 2 Lines 18-30, 63-67, Col 7 Lines 18-67, Col 8 Lines 1-21, see MPEP 2143).  Modified Kim’s adhesion improved polyimide first layer completely adheres to and completely covers the entire upper surface of the metal layer 400 (Edman’s adhesion improvements applied as substitutes for Kim’s 30x/30z adhesive layers as seen in Kim’s Fig 11; see also Kim, [0083], [0091]), and is therefore, considered to establish a prima facie case of obviousness over the broadest reasonable interpretation of the claimed feature of “all area of the first layer overlaps the metal layer.”
Regarding Claim 2, modified Kim further teaches each of the substrate layers 110+111+112+113 (a first layer) and the protection films 300+300a+300b (a second layer) can be formed of polyimide (Kim, [0031], [0050], [0059], [0086]; Song, [0029]).
Regarding Claim 3, modified Kim further teaches the metal support member 400 (i.e. a metal layer) can include stainless steel or an Invar (iron-nickel alloy) material (Kim, [0050], [0059]-[0062], [0092]-[0093], Fig 11).
Regarding Claim 6, modified Kim further teaches the second layer (protection films 300+300a+300b) can have a thickness between 5-250 µm (Kim, [0068]).  Modified Kim’s thickness range for the second layer completely encompasses the claimed range of 7-15 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Kim’s first layer (substrate layers 110+111+112+113) can have a thickness between 10-200 µm (Song, [0029]-[0031]; Kim, [0099]).  Modified Kim’s thickness range for the first layer overlaps with the claimed range of 7-15 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 7, modified Kim further teaches the first layer (substrate layers 110+111+112+113) and the second layer (protection films 300+300a+300b) can both be formed of polyester such as polyethylene terephthalate (Kim, [0031], [0050], [0059], [0086]; Song, [0029]).
Regarding Claim 8, modified Kim further teaches the first layer (substrate layers 110+111+112+113) and the second layer (protection films 300+300a+300b) can each be formed of different materials; for example the first layer can be formed of polyester such as polyethylene terephthalate and the second layer can be formed of polyimide (Kim, [0031], [0050], [0059], [0086]; Song, [0029]).
Regarding Claim 12, modified Kim further teaches the display device is flexible (Kim, [0002]-[0008]).  Modified Kim also teaches the display device is bendable, and can receive and absorb tensile (stretchable) and compression (compressible) stresses (Kim, [0005]-[0006], [0033], [0051], [0078], [0085]).  In view of the foregoing, one of ordinary skill in the art would readily understand that a display device designed for flexing and bending without breakage necessarily includes materials arranged in a structure that possesses compressibility and stretch-ability to some degree (see MPEP 2143).
Regarding Claim 13, modified Kim further teaches the display device is an organic light emitting panel or a liquid crystal display panel (Kim, [0002]-[0003], [0029]).
Regarding Claim 14, modified Kim further teaches each of the substrate layers 110+111+112+113 (a first layer) and the protection films 300+300a+300b (a second layer) can be formed of polyimide (Kim, [0031], [0050], [0059], [0086]; Song, [0029]).  Modified Kim further teaches the metal support member 400 (a metal layer) can include an Invar (iron-nickel alloy) material (Kim, [0050], [0059]-[0062], [0092]-[0093], Fig 11).  It would have been obvious to one of ordinary skill in the art to have formed embodiments having both first and second layers being polyimide and the metal layer being Invar (iron nickel alloy) from the finite list of suitable materials disclosed by modified Kim with a reasonable expectation of success (Kim, [0031], [0050], [0059]-[0062], [0086], [0092]-[0093]; Song, [0029]; MPEP 2143).
Claims 4, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1), in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations), and in view of Edman et al. (US 5667851) as applied to claim 1 above, and further in view of Kuroda et al. (JP 2017001390 A, herein English machine translation utilized for all citations).
Regarding Claims 4 and 5, modified Kim teaches the display device as discussed above for claim 1.  Modified Kim further teaches the second layer (protection films 300+300a+300b) can have a thickness between 5-250 µm (Kim, [0068]), and the first layer (substrate layers 110+111+112+113) can have a thickness between 10-200 µm (Song, [0029]-[0031]; Kim, [0099]).  
Modified Kim remains silent regarding the thickness of the metal layer (as required by claim 5), and remains silent regarding the thickness of the metal layer being greater than the sum total of the first and second layers (as required by claim 4).
Kuroda, however, teaches a display device comprising a conductive sheet and base substrate including a resin film and a metal layers; where the resin film is formed of a polymer having modulus of preferably 2-7 GPa and having thickness of 5-20 µm to ensure mechanical strength and shape stability; and where the metal layer having thickness of 5-20 µm to ensure mechanical strength and shape stability (Kuroda, [0001], [0016]-[0020], [0026]).
Since modified Kim and Kuroda both disclose display devices comprising base films including polymer and metal layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuroda’s resin and metal layer thicknesses to form modified Kim’s layers to yield a layer structure that achieves sufficient mechanical strength and shape stability as taught by Kuroda (Kuroda, [0018]-[0020], see MPEP 2143).  Furthermore, one of ordinary skill in the art would have readily understood that employing layers with Kuroda’s resin and metal layer thicknesses would necessarily yield embodiments having a metal layer having a thickness (such as 20 µm) that is greater than the total sum thickness of a first layer (having thickness such as 10 µm) and second layer (having thickness such as 5 µm) (see MPEP 2144.05, I, MPEP 2143).
Regarding Claim 9, modified Kim teaches the display device as discussed above for claim 1.  Modified Kim teaches the base film structure may be a laminate of two or more layers (substrate layers 110+111+112+113, supporting member 400, protection films 300+300a+300b; Kim, [0092]-[0093], [0099]-[0102], Figs 11, 14).
Modified Kim remains silent regarding a metal layer including a first metal layer, a second metal layer, and a third layer positioned between the first and second metal layers.
Kuroda, however, teaches a display device comprising a base substrate including a resin film positioned between two metal layers that suppresses curl, provides good shape, and exhibits good shape stability (Kuroda, [0001], [0016]-[0020]).
Since modified Kim and Kuroda both disclose display devices comprising base films including polymer and metal layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuroda’s base substrate as modified Kim’s metal layer to yield a base film structure that suppresses curl, provides good shape, and exhibits good shape stability as taught by Kuroda (Kuroda, [0018]-[0020]; see MPEP 2143).
Regarding Claim 10, modified Kim teaches the first and second metal layers include a same material (Kuroda, [0007], [0011], [0016], [0019]; Kim, [0092]; see MPEP 2143).
Regarding Claim 11, modified Kim teaches the first and second metal layers may include different materials that include stainless steel and/or Invar (Kim, [0092]; see MPEP 2143).
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1), in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations), and in view of Edman et al. (US 5667851) as applied to claims 1 and 3 above, and in further view of Loy et al. (US 2011/0311789 A1).
Regarding Claims 14 and 21, modified Kim teaches the display device as discussed above for claims 1 and 3.  Modified Kim further teaches each of the substrate layers 110+111+112+113 (i.e. a first layer) and the protection films 300+300a+300b (i.e. a second layer) can be formed of polymers (such as polyimides; Kim, [0031], [0050], [0059], [0086]; Song, [0029]).  Modified Kim further teaches the metal support member 400 (i.e. a metal layer) can include an Invar (iron-nickel alloy) material as required for claim 14 (Kim, [0050], [0059]-[0062], [0092]-[0093], Fig 11).  
Modified Kim remains silent regarding a metal layer that includes Invar having an iron-nickel alloy ratio of 63.5 wt% iron and 36.5 wt% nickel (as required by claim 21).
Loy, however, teaches a flexible substrate for flexible electronics comprising metal films that include FeNi (Invar FeNi36; 64 wt% iron and 36 wt% nickel) alloys and polymeric sheets that include polyimide (Loy, [0005]-[0006], [0013]-[0020], [0024]-[0026], [0051]-[0054]).
Since modified Kim and Loy both disclose flexible substrates for electronics that comprise polyimide layers and a metal layer formed of an Invar alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Loy’s Invar alloy to form modified Kim’s metal layer to yield a base protective layer that exhibits flexibility, mitigates potential contamination and failure, and possesses a readily adaptable shape as taught by Loy (Loy, [0009]-[0020], [0024], [0051], MPEP 2143).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1), in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations), and in view of Edman et al. (US 5667851) as applied to claim 1 above, and further in view of Namkung et al. (US 2015/0077953 A1).
Regarding Claim 15, modified Kim teaches the display device as discussed above for claim 1.  Modified Kim further teaches each of the substrate layers 110+111+112+113 (i.e. a first layer) and the protection films 300+300a+300b (i.e. a second layer) can be formed of polymers (such as polyimides, polyetherketones, or the like; Kim, [0031], [0050], [0059], [0086]; Song, [0029]).
Modified Kim remains silent regarding the second layer including polyaryletherketone.
Namkung, however, teaches a display device comprising a display panel including a display panel substrate and a base protective layer (base film) (Namkung, [0006]-[0012], [0023]-[0024], [0032]-[0038], Fig 4).  Namkung further teaches the base protective layer includes a first layer, a second layer, and a metal layer disposed between the first and second layers (Namkung, [0023]-[0024], [0032]-[0038], Fig 4).  Namkung teaches the first and second layers have an elastic coefficient (modulus) from about 10 MPa to 200 GPa (0.01 to 200 GPa) to prevent the occurrence of cracks and failure when the display is bent and to provide enhanced display reliability (Namkung, [0006], [0012], [0032], [0035]-[0037]).  Namkung teaches the base protective layer has organic layers that can both include polyimide or polyetheretherketone (i.e. a polyaryletherketone) and the metal layer (Namkung, [0035]-[0038], Fig 4).  It would have been obvious to one of ordinary skill in the art to have formed embodiments having a first layer of polyimide and a second layer of polyetheretherketone (i.e. a polyaryletherketone) from the finite list of suitable organic materials disclosed by Namkung (Namkung, [0035]-[0038], MPEP 2143).
Since modified Kim and Namkung both disclose display devices comprising layer structures formed of polymers (such as polyimides, polyetherketones, or the like) and a metal layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Namkung’s polyetheretherketone (i.e. a polyaryletherketone) to form modified Kim’s second layer to yield a display device that can prevent the occurrence of cracks and failure when the display is bent and that can provide enhanced display reliability as taught by Namkung (Namkung, [0006], [0012], [0032], [0035]-[0037]).  

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: 
Lee (US 2015/0102324 A1) that teaches a display device comprising a buffer film 11 (a substrate); a thin film transistor 30; and a barrier laminate 20 (a base film) comprising a first layer 22, a metal multilayer structure 21/22/21/22/21, and a second layer 22 (Lee, Figs 1-2).

    PNG
    media_image5.png
    517
    756
    media_image5.png
    Greyscale

Lee – Figure 1

    PNG
    media_image6.png
    328
    523
    media_image6.png
    Greyscale

Lee -Figure 2 (annotated)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782